Title: To George Washington from Samuel Allyne Otis, 8 November 1780
From: Otis, Samuel Allyne,Henley, David
To: Washington, George


                        
                            Sir
                            Boston Novr 8th 1780
                        
                        We did ourselves the honor of addressing your Excellency 25th Ulto, since when have obtained the
                            interposition of our Governmt, in forwarding about forty Waggons with blanketts overals &c., agreeably to return
                            then exhibited.
                        We shall lose no time in forwarding her quantities altho tis impossible to ascertin how great, with
                            precision, being so dependent upon contingencies—Of Blanketts overalls & Vests presume there will be an ample
                            supply, But have materials at most for only two thousand Coats.
                        Permit us to observe there are Eighty Waggon load of Clothing at Springfield, which has remained over the
                            Summer for Transportation—In vain do we exert, if there can be no energy given to the Quartermasters
                            department.
                        Nothing will give us greater pleasure than being able to answer expectation, being very respectfully Your
                            Excellencys Most obedient Huml. Sevts
                        
                            Otis & Henley
                        
                    